ORDER

Dorothy Rissell appeals from the trial court’s Full and Final Judgment and Decree of Dissolution dissolving her marriage to Michael E. Rissell. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b)(1).